Knowbtoh, C. J.
The evidence tended to show that the defendant’s servants piled timbers of North Carolina hard pine, whose transverse dimensions were eighteen by twelve inches and which were of various lengths, making their weight from two to two and one half tons each, along the side of a driveway in the yard of the City Manufacturing Corporation. They were piled upon blocking, some of which was very short. These men were engaged in squaring and chamfering the ends of the timbers, and *415as they finished one they rolled it over and started on the next. While the plaintiff, the master mechanic of the City Manufacturing Corporation, was standing at the side of one of these piles of timbers, talking with the yard master on business of the corporation in which he was engaged, the defendant’s servants rolled over one of these timbers and thereby caused the timber next to which the plaintiff was standing to fall over upon him and injure him. The evidence well warranted the jury in finding that there was negligence for which the defendant was liable, either in the mode of piling the timbers, or in the conduct of the workmen in rolling over one of them just before the accident, or in both, and that this negligence caused the plaintiff’s injury. Mahar v. Steuer, 170 Mass. 454.
The defendant contends that the plaintiff was a mere licensee, and that it owed him no duty except to refrain from wilfully or wantonly injuring him. But this contention is not supported by the evidence. The defendant was engaged in the alteration of a picker house of the City Manufacturing Corporation and the corporation was at the same time continuing its business. The defendant was not in exclusive occupation of the yard and grounds of the City Manufacturing Corporation. It used them so far as was necessary for the convenient performance of the work which it had undertaken, and at the same time the employees of the corporation were expected to use them so far as was necessary or proper in the prosecution of the business of that corporation. The defendant was, therefore, bound to exercise reasonable care in reference to these employees who were rightfully there.
There was evidence for the jury in support of the proposition that the plaintiff was in the exercise of due care. They might find that he had no reason to expect that the timber would fall, either from negligent piling, or from the careless conduct of the workmen in rolling over one of the timbers while he was standing at the side of the pile.

Exceptions overruled.